MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                         FILED
      this Memorandum Decision shall not be
                                                                                Dec 02 2020, 8:35 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                   CLERK
                                                                                 Indiana Supreme Court
      the defense of res judicata, collateral                                       Court of Appeals
                                                                                      and Tax Court
      estoppel, or the law of the case.


      ATTORNEYS FOR APPELLANT
      Kelly Cochran
      Tracy Pappas
      Indianapolis, Indiana


                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Daniel S. Hamm,                                          December 2, 2020
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               20A-JP-920
              v.                                               Appeal from the Hendricks Circuit
                                                               Court
      Leah M. Brown,                                           The Honorable Daniel F. Zielinski,
      Appellee-Petitioner.                                     Judge
                                                               Trial Court Cause No.
                                                               32C01-1012-JP-87



      Altice, Judge.


                                             Case Summary
[1]   Daniel Hamm (Father) appeals the trial court’s order determining his monthly

      payment on a child support arrearage, arguing that the trial court abused its


      Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020                    Page 1 of 12
      discretion by ordering him to pay a monthly amount that leaves him without

      enough money for food and other necessary daily expenses.


[2]   We reverse and remand.


                                     Facts & Procedural History
[3]   Father and Leah Brown (Mother) are the parents of one daughter (Child), born

      in October 2000. In 2006, following a car accident, Father began receiving

      $793 per month in Social Security disability benefits. 1 The monthly SSD

      payments were and remain Father’s only source of income as the accident

      rendered him unable to work. In July 2011, Hamm was found in contempt and

      ordered to pay $55 per week in child support and an additional $10 per week

      toward a $25,924.00 then-existing arrearage. Around September 2011, Father

      began paying by income withholding order, with $281.70 per month being

      withheld from his SSD check for the child support and arrearage payment.


[4]   In June 2019, Father filed a pro se petition to terminate child support asserting

      that Child was emancipated because she was eighteen years old, was not

      enrolled in school, and was capable of supporting herself through employment.

      In July 2019, Mother filed a verified petition for contempt alleging that Father




      1
        Social Security Disability Insurance (SSD) benefits are included in Indiana Child Support Guideline
      3(A)(1)’s definition of “weekly gross income” for purposes of calculating child support. See also Child Supp.
      G. 3(G)(5)(a)(ii) (“Social Security Disability benefits shall be included in the Weekly Gross Income” of the
      noncustodial parent”). In contrast, benefits paid as Supplemental Security Income (SSI), which is a means-
      tested public assistance program, are specifically excluded from weekly gross income. See Child Supp. G.
      3(A)(1) and Commentary to Child Supp. G. 3(G). Father characterizes the benefits that he receives as
      disability benefits, and we proceed on the assumption that his benefits are SSD and not SSI.

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020                   Page 2 of 12
      had failed to comply with the July 2011 order and had an arrearage of over

      $26,000.00.


[5]   Following an August 28, 2019 hearing, the court issued an order finding Father

      in contempt for failing to pay child support as ordered and determining his

      current arrears to be $25,862.90. The court also ordered Father to provide his

      2018 tax return and copies of his last six SSD payments, and it set the matter for

      a “review/sanctions” hearing in October 2019. 2 Appellant’s Appendix at 12.


[6]   The review hearing was reset and held on January 15, 2020. The parties agreed

      that Child was emancipated as of October 2019 and that Father no longer owed

      the $55 per week child support obligation. The parties also agreed that Father

      had an arrearage of approximately $25,000. 3 The hearing was held to

      determine how much Father should pay per month toward the arrearage.


[7]   Father testified that after the $281.70 was withheld from his SSD check, he was

      left with $511.30 per month, which figure increased to $524.30 per month in

      January 2020 after a cost-of-living adjustment in benefits. With regard to

      monthly expenses, Father stated that his lot rent was $350 per month and

      utilities were approximately $200 per month, totaling $550 per month, which

      was more than he had available after the child support and arrearage payment.



      2
       Father maintains in this appeal that he had been paying the court-ordered amount since 2012 and should
      not have been found in contempt at the August 28, 2019 hearing, but concedes that he did not appeal the
      contempt order and that a challenge to the contempt finding is thus no longer available.
      3
       An exact arrearage amount was not determined at the hearing but the parties agreed that they would later
      calculate the outstanding amount.

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020                Page 3 of 12
      When asked how he had been managing to afford the $281 to date, Father

      explained that from 2012 through 2015, his mother lived with him and helped

      pay rent and other expenses. In 2016, he married, and his wife worked a full-

      time job and helped with rent and other expenses, but she was in a car accident

      in 2019 and, as of the date of the hearing, had not worked for eight months.

      Father testified that the current $281 per month payment was an extreme

      hardship, did not leave him with enough money to pay his bills, and that he and

      his wife were about to be “kicked out” of their residence. Transcript at 20.

      Father asked the trial court to reduce the amount being withheld to $100 per

      month, the entirety of which would now apply to his arrearage.


[8]   Mother testified that she wanted Father’s payment to remain at $281 per

      month, but she acknowledged that Father was living on a small amount of

      money and indicated she was willing to be “understanding” and “merciful” of

      Father’s situation. Transcript at 27. She requested that, if any reduction be

      ordered, Father’s monthly payment toward his arrearage be no less than $200,

      testifying, “I [] have medical debt of [Child]’s that I’ve always had to pay on my

      own” and “I still have those bills.” 4 Transcript at 27.


[9]   The trial court issued an order that terminated Father’s $55 per week child

      support obligation as agreed by the parties and reduced Father’s monthly

      payment from $281.70 to $200 per month. The order stated in part:



      4
        Father acknowledged at the hearing that he was criminally charged and convicted for his conduct that
      resulted in the car accident and his disability and that Child was in the car at the time. It is not clear from the
      record whether the medical debt that Mother refers to is related to the car accident.

      Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020                       Page 4 of 12
               6. Father request[s] the Court to modify his child support
               obligation to $100 dollars per month. Should the Court grant
               father’s request it would take nearly 21 years for any arrears to be
               paid in full, assuming father paid $100 per month.


               7. Father[’]s only income is his social security benefits, however,
               he has been able to pay that amount via income withholding
               order.


                                                       ***


               9. Mother request[s] father to pay $200 dollars per month
               towards his arrearage.


               10. The Court finds that mother’s position is more than
               reasonable and therefore, modifies child support obligation by
               father to $200 dollars per month to be paid via income
               withholding order.


       Appellant’s Appendix at 13-14.


[10]   Father filed a motion to correct error, arguing, among other things, that the

       court, by ordering Father to pay $200 per month, “essentially modified and

       increased the prior arrearage payment of $10 per week to $46 per week[,]” and

       “[i]t was error for the Court to order such a high amount of payment toward

       the child support arrearage when [Father]’s income is limited by his disability.”

       Id. at 18. Father reiterated that after payment of the $200 per month and his

       $550 per month housing expenses, he was not left with funds for food, medical

       care, and transportation. Father noted that the Commentary to Indiana Child

       Support Guideline 3F provides that a child support payor should not be denied

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 5 of 12
       a means of self-support at a subsistence level and, here, “the child support

       payment order of $200 per month denies [Father] the means of self-support at a

       subsistence level.” Id. at 20. Father requested, as he did at trial, that not more

       than $100 be withheld from his SSD check.


[11]   Mother filed a response maintaining that Father has consistently paid $281.70

       per month for years and that his income has not changed. Additionally, she

       argued that the court “in fact, reduced Father’s payment by $81.70 per month,

       placing [him] in a better financial situation than he has found himself for the

       last 9 years.” Id. at 23.


[12]   The trial court denied Father’s motion, and he now appeals.


                                        Discussion & Decision
[13]   We generally review a trial court’s ruling on a motion to correct error for an

       abuse of discretion. Hill v. Cox, 153 N.E.3d 283, 286 (Ind. Ct. App. 2020). “An

       abuse of discretion occurs when the trial court’s decision is against the logic and

       effect of the facts and circumstances before the court or if the court has

       misinterpreted the law.” Id. However, we apply a de novo standard of review

       when the issue presented for review is a pure question of law. Id.


[14]   Determinations of child support obligations are likewise within a trial court’s

       discretion, and we will not set such determinations aside unless they are clearly

       erroneous. McGuire v. McGuire, 880 N.E.2d 297, 301 (Ind. Ct. App. 2008). We

       give due regard to the trial court’s ability to assess the credibility of witnesses.

       Id. We do not reweigh the evidence; rather we consider the evidence most
       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 6 of 12
       favorable to the judgment with all reasonable inferences drawn in favor of the

       judgment. Id.


[15]   Before addressing the merits of Father’s appeal, we observe that Mother did not

       file an appellee’s brief. In such a situation, we do not undertake the burden of

       developing arguments for her, and we apply a less stringent standard of review,

       that is, we may reverse if the appellant establishes prima facie error. Turner v.

       Turner, 983 N.E.2d 643, 646 (Ind. Ct. App. 2013). This rule was established so

       that we might be relieved of the burden of controverting the arguments

       advanced in favor of reversal where that burden properly rests with the

       appellee. Ward v. Ward, 763 N.E.2d 480, 481 (Ind. Ct. App. 2002). In this

       context, prima facie error is defined as error “at first sight, on first appearance,

       or on the face of it.” Orlich v. Orlich, 859 N.E.2d 671, 673 (Ind. Ct. App. 2006).

       As we have recognized, “This standard, however, ‘does not relieve us of our

       obligation to correctly apply the law to the facts in the record in order to

       determine whether reversal is required.’” WindGate Properties, LLC v. Sanders,

       93 N.E.3d 809, 813 (Ind. Ct. App. 2018) (quoting Wharton v. State, 42 N.E.3d

       539, 541 (Ind. Ct. App. 2015)).


[16]   Father maintains the trial court’s order “deprived [him] of his ability to support

       himself a minimum subsistence level” and should be reversed and remanded.

       Appellant’s Brief at 7, 10 (emphasis in original). In support, Father relies on, in

       part, McGill v. McGill, 801 N.E.2d 1249, 1253 (Ind. Ct. App. 2004).




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 7 of 12
[17]   In McGill, the mother and custodial parent (Jayne) filed a petition for contempt

       and for modification of support payments, and the non-custodial father

       (Walter), who was disabled and receiving monthly benefits of $276 in SSI and

       $296 in SSD (for a total of $572), petitioned to lower his support payments.

       The trial court modified the existing $25 per week support order, ordering that

       Walter pay $20 per week in current support, plus an additional $5 per week

       toward a $9110 child support arrearage, for a weekly payment of $25. Upon

       Walter’s motion to correct error, the trial court ordered him to pay $15.57 in

       child support plus $5 toward the arrearage, for a payment of $20.57 per week.

       Walter appealed, and Jayne did not file an appellee’s brief.


[18]   Walter agreed that he should pay child support but argued the amount ordered

       was an abuse of discretion. He presented evidence that his trailer payment, lot

       rent, utilities, and the $20 support payment totaled $500 per month, leaving him

       with $72 for food, toiletries, and other basic needs. The McGill court

       determined that Walter made a prima facie showing that the $20.57 per week

       payment was an abuse of discretion and remanded with instruction to set his

       support obligation “at a level that will not deprive him of self-support at a

       subsistence level.” Id. at 1253.


[19]   We recognize that the court, here, faced the difficult and unenviable task of

       determining the proper amount that Father, who had low income and was not

       able to work, should pay to Mother on his undisputed $25,000 arrearage that

       accumulated when Father did not pay child support for approximately ten

       years. Although the court decreased the overall monthly withholding from his

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 8 of 12
       SSD benefit by $81.70, we find that Father has presented a prima facie case that

       the payment of $200 per month left him without enough money to pay his basic

       needs.


[20]   Specifically, it is undisputed that Father received approximately $800 per

       month in SSD, which after the $200 payment toward arrearage, would leave

       Father with approximately $600 on which to live. He testified that his lot rent

       and utilities totaled approximately $550 per month, leaving him around $50 per

       month for food, transportation, and medical expenses. From 2012 to 2015, his

       mother lived with him and contributed to payment of expenses, and from 2016

       to 2019, his wife worked a full-time job and contributed to payment of

       expenses. His wife was injured in a car accident in 2019, however, and has not

       worked since that time. Father testified that they were going to get “kicked

       out” of their residence. Transcript at 20.


[21]   Given our standard of review in this case, we conclude that Father has made a

       prima facie showing that the court’s order that he pay $200 per month denied

       him the means of self-support at a subsistence level and warrants reversal.

       While Father requests that the trial court order him to pay $100 per month, we

       observe that there was no evidence at the hearing as to whether Father’s wife

       will be able to work in the future or whether she has applied (or would be

       applying) for any social security, worker’s compensation, or other benefits or

       whether she may be receiving insurance or other compensation from the

       accident, which could contribute to the household expenses. There was no

       evidence presented whether Father might be concurrently eligible for SSI, food

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 9 of 12
       stamps, or other assistance. We instruct that, on remand, the trial court is not

       required to order payment in the amount of $100 per month as requested by

       Father and in its discretion may hold a hearing to accept additional evidence on

       the matter.


[22]   Judgment reversed and remanded.


       May, J., concurs.


       Riley, J., concurs in part and dissents in part with opinion.




       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 10 of 12
                                                  IN THE
            COURT OF APPEALS OF INDIANA

       Daniel S. Hamm,                                          Court of Appeals Case No.
                                                                20A-JP-920
       Appellant-Respondent,

       v.

       Leah M. Brown,
       Appellee-Petitioner




       Riley, Judge concurring in part and dissenting in part


[23]   I concur with the majority’s conclusion that Father has made a prima facie

       showing that the trial court abused its discretion by ordering him to pay $200

       per month toward his arrearage. However, I respectfully dissent from the

       majority’s conclusion that remand is warranted in order for the trial court to

       receive additional information regarding Father’s wife’s future earning

       capabilities, her possible eligibility for government assistance, receipt of

       insurance or compensation resulting from her car accident, and Father’s

       eligibility for additional government benefits. Income for purposes of

       determining child support is based on actual income, not future income. See

       Ind. Child Support Guideline 3(A)(1) (“For purposes of these Guidelines,

       “weekly gross income” is defined as actual weekly gross income . . .”). At the

       January 15, 2020, hearing, Father presented evidence regarding his and his

       wife’s then-current income and expenses. This evidence should be the basis for

       Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020      Page 11 of 12
computing Father’s arrears payment, and the evidence presented by Father

supported his request that his arrears payment be reduced to $100. For these

reasons, I respectfully dissent.




Court of Appeals of Indiana | Memorandum Decision 20A-JP-920 | December 2, 2020   Page 12 of 12